Exhibit 10.2




 
2017 Salaries, Bonus Targets and Stock Options
 
 
Name and Title
2017 Base Salary
Bonus Target*
Stock Options
 
 
Charles J. Link, Jr., M.D.
$659,900
70%
326,288
(2)
 
Chairman of the Board and Chief Executive and Scientific Officer
 
 
 
 
 
Nicholas N. Vahanian, M.D.
$574,300
50%
312,500
(2)
 
Director, President and Chief Medical Officer
 
 
 
 
 
John B. Henneman, III
$423,600
40%
137,500
(2)
 
Chief Financial Officer
 
 
 
 
 
Carl Langren
$277,500
30%
37,500
(1)
 
Vice President of Finance
 
 
 
 
 
Brian Wiley
$370,700
35%
75,000
(1)
 
Chief Commercial Officer
 
 
 
 
 
 
 
 
 
 
*
Bonus Targets listed as percentage of 2017 Base Salary
 
(1
)
100% of the shares represented by the stock option shall vest in 48 equal
monthly installments beginning on January 3, 2017.
(2
)
50% of shares represented by the stock option shall vest in 48 equal monthly
installments beginning on January 3, 2017. 50% of the shares represented by the
stock option shall vest on the following schedule: (i) 12.50% upon completion of
current planned Phase 1 equivalency study of new Indoximod salt formulation with
“completion” measured by the last patient enrolled in such study, (ii) 12.50%
upon completion of the current planned Phase 1 study of pro-Indoximod new
chemical entity with "completion" measured by the last patient enrolled in such
study, (iii) 12.50% upon increase of closing share price of the Company’s common
stock on the Nasdaq Stock Market by at least 33% above exercise price of the
stock options granted on January 3, 2017, when measured over 30 consecutive
calendar days (must occur by January 3, 2021 or such shares will be forfeited),
and (iv) 12.50% upon increase of closing share price of the Company’s common
stock on the Nasdaq Stock Market by at least 50% above the exercise price of the
stock options granted on January 3, 2017, when measured over 30 consecutive
calendar days (must occur by January 3, 2021 or such shares will be forfeited).






